Case 3:19-cv-00054-NKM-JCH Document 178 Filed 08/27/21 Page 1 of 4 Pageid#: 1564




                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION

                                                  )
  KIERAN RAVI BHATTACHARYA                        )
                                                  )
                     Plaintiff,                   )
                                                  )
  v.                                              )    Civil Action No.: 3:19-CV-00054
                                                  )
  JAMES B. MURRAY, JR., et. al.,                  )
                                                  )
                                                  )
                   Defendants.                    )
                                                  )

              PLAINTIFF’S MOTION TO QUASH SUBPOENA DUCES TECUM

         Pursuant to Federal Rules of Civil Procedure 26(b)(1) and 45, Plaintiff Kieran Ravi

  Bhattacharya (“Mr. Bhattacharya”), by counsel, moves to quash or modify the subpoena duces

  tecum issued to CVS #1556 (“CVS”) by Defendants in the above-captioned matter.

         In support of his Motion to Quash, Mr. Bhattacharya respectfully states as follows:

         1.      On August 13, 2021, Defendants issued a subpoena duces tecum upon CVS Store

  1556 (the “Subpoena”) in connection with the above-referenced case. A copy of the Subpoena is

  attached as Exhibit 1.

         2.      CVS is a healthcare provider that is required to comply with state and federal

  privacy laws, including Virginia Code § 32.1-127.1:03, Subpart E of the Health Insurance

  Portability and Accountability Act of 1996 (“HIPPA”), and 42 C.F.R. Part 2.

         3.      Pursuant to Virginia Code § 32.1-127.1:03, HIPPA (42 U.S.C. § 1320-d), and 42

  C.F.R. § 164.502, CVS is prohibited from disclosing Protected Health Information, defined to

  include all “individually identifiable health information[.]” 42 U.S.C. § 1320d-6. Individually

  identifiable health information includes information that “relates to the individual’s past, present
Case 3:19-cv-00054-NKM-JCH Document 178 Filed 08/27/21 Page 2 of 4 Pageid#: 1565




  or future physical or mental health or condition; the provision of health care to the individual; or

  the past, present, or future payment for the provision of health care to the individual[.]” 45 C.F.R.

  § 160.103. The Subpoena requests “All prescription drug records or documents showing the

  proprietary or generic name of the drug prescribed, listing the dosage of the drug prescribed and

  its frequency of use or administration, and identifying the prescriber of the drug, for all

  prescriptions submitted to or filled by your pharmacy for Kieran Ravi Bhattacharya, DOB

  06/20/1996, at any time in the past.” The documents requested clearly constitute Protected Health

  Information as defined in 45 C.F.R. § 160.103.

         4.      45 C.F.R. 164.512(e) provides that, in the absence of a court order, a covered entity

  may disclose protected health information only if “The covered entity receives satisfactory

  assurance, as described in paragraph (e)(1)(iii) of this section, from the party seeking the

  information that reasonable efforts have been made by such party to ensure that the individual who

  is the subject of the protected health information that has been requested has been given notice of

  the request[.]” Paragraph (e)(1)(iii) provides that “a covered entity receives satisfactory assurances

  from a party seeking protected health information if the covered entity receives from such party a

  written statement and accompanying documentation demonstrating that: (A) The party requesting

  such information has made a good faith attempt to provide written notice to the individual. . .(B)

  The notice included sufficient information about the litigation or proceeding in which the protected

  health information is requested to permit the individual to raise an objection to the court or

  administrative tribunal; and (C) The time for the individual to raise objections to the court or

  administrative tribunal has elapsed, and: (1) No objections were filed; or (2) All objections filed

  by the individual have been resolved by the court or the administrative tribunal and the disclosures

  being sought are consistent with such resolution.”



                                                    2
Case 3:19-cv-00054-NKM-JCH Document 178 Filed 08/27/21 Page 3 of 4 Pageid#: 1566




         5.      CVS has not received the satisfactory assurances required to disclose the requested

  information, as Mr. Bhattacharya is hereby asserting his timely objection and no court order exists

  by which disclosures can be made. No order would be appropriate here, because the requested

  information exceeds the permissible scope of discovery pursuant to Federal Rule of Civil

  Procedure 26, as detailed in Paragraphs 7 and 8 below.

         6.      Federal Rule of Civil Procedure 45(3)(A)(iii) provides that, upon timely motion,

  this Court must quash or modify a subpoena that “requires disclosure of privileged or other

  protected matter, if no exception or waiver applies[.]” Accordingly, this Court should quash or

  modify the subpoena to the extent that it seeks Protected Health Information.

         7.      In addition, the Subpoena seeks discovery that is beyond the permissible scope of

  discovery permitted by Federal Rule of Civil Procedure 26(b)(1) in that the documents sought are

  not “relevant to any party's claim or defense and proportional to the needs of the case, considering

  the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

  access to relevant information, the parties’ resources, the importance of the discovery in resolving

  the issues, and whether the burden or expense of the proposed discovery outweighs its likely

  benefit.” The health records requested were not cited by nor known to Defendants at the time that

  they suspended Plaintiff from UVA Med School. As a result, they cannot serve to explain or

  justify Defendants’ retaliation against Mr. Bhattacharya for his questions and comments at the

  AMWA Microaggression Panel Discussion. See Gilmore v. Jones, No. 3:18-CV-00017, 2021 WL

  68684, at *6 (W.D. Va. Jan. 8, 2021) (noting that in defending a defamation claim, “only

  information relevant to the Defendants’ state of mind or intent at the time of publication could be

  relevant to a showing of actual malice” and declining to compel production of documents without

  temporal limitations as to what may shed light on state of mind); Scates v. Shenandoah Memorial



                                                   3
    Case 3:19-cv-00054-NKM-JCH Document 178 Filed 08/27/21 Page 4 of 4 Pageid#: 1567




        Hospital, Civil Action No. 5:15-cv-32, 2016 WL 7379260, at *3 (W.D. Va. Apr. 18, 2016)

        (limiting discovery requests for medical records that “cover too broad a period” than would be

        necessary to demonstrate preexisting conditions to defend an emotional distress claim).

                 8.   In this case, the lack of relevancy of the requested records is further demonstrated

        by the Declaration of Kieran Ravi Bhattacharya attached as Exhibit 2.

                 9.   Accordingly, Plaintiff respectfully requests that this Court quash the Subpoena

        because it seeks documents and information that are protected by state and federal privacy laws

        and not within the scope of permissible discovery under Federal Rule of Civil Procedure 26(b)(1).



          Date: August 27, 2021                            Respectfully submitted,

                                                           KIERAN RAVI BHATTACHARYA

                                                           By: /s/ Michael J. Lockerby
                                                                       Counsel

                                                           Michael J. Lockerby (VSB No. 24003)
                                                           FOLEY & LARDNER LLP
                                                           Washington Harbour
                                                           3000 K Street, N.W., Suite 600
                                                           Washington, D.C. 20007-5109
                                                           Telephone: (202) 672-5300
                                                           Facsimile: (202) 672-5399
                                                           E-mail: mlockerby@foley.com

                                                           Counsel for Plaintiff,
                                                           Kieran Ravi Bhattacharya




                                                       4
4848-2529-5352
